The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  July 1, 2021

                                2021COA90

No. 21CA0079, Winston v. Polis — Constitutional Law —
Colorado Constitution — Excessive Bail, Fines, or Punishment
— Separation of Powers; Jurisdiction of Courts — Subject
Matter Jurisdiction

     In this proceeding, a division of the court of appeals considers

whether, under the separation of powers doctrine, the trial court

has subject matter jurisdiction to consider whether the Governor

has failed to protect medically vulnerable prisoners from the threat

of COVID-19, thereby violating article II, section 20 of the Colorado

Constitution. The division concludes that, because the judiciary

retains jurisdiction to evaluate the constitutionality of executive

conduct and the plaintiffs allege a violation of a fundamental

constitutional right, the trial court has jurisdiction to consider

whether the current conditions in Colorado prisons violate the
prisoners’ rights under the Colorado Constitution even if it cannot

direct the Governor to implement a particular remedy.

     The division also concludes that, under Raven v. Polis, 2021

CO 8, ¶ 1, the Governor is a proper defendant in this case and

declines to decide whether the prisoners could be entitled to

mandamus relief under C.R.C.P. 106(a)(2).
COLORADO COURT OF APPEALS                                          2021COA90


Court of Appeals No. 21CA0079
City and County of Denver District Court No. 20CV31823
Honorable Kandace C. Gerdes, Judge


Gary Winston, John Peckham, Matthew Aldaz, William Stevenson, and Dean
Carbajal,

Plaintiffs-Appellants,

v.

Jared Polis, in his official capacity as Governor of the State of Colorado,

Defendant-Appellee.


                         JUDGMENT REVERSED AND CASE
                          REMANDED WITH DIRECTIONS

                                   Division VII
                             Opinion by JUDGE FOX
                          Dunn and Graham*, JJ., concur

                             Announced July 1, 2021


Mark Silverstein, Rebecca Wallace, Sara R. Neel, Denver, Colorado; Maxted
Law, LLC, David Maxted, Rachel Z. Geiman, Denver, Colorado; Holland,
Holland Edwards & Grossman, LLC, John Holland, Anna Holland Edwards,
Erica Grossman, Rachel Kennedy, Dan Weiss, Denver, Colorado; Laura Rovner,
Nicole B. Godfrey, Denver, Colorado; Killmer, Lane & Newman, LLP, Mari
Newman, Darold W. Killmer, Andy McNulty, Liana Orshan, Reid Allison,
Denver, Colorado; Finger Law P.C., Bill Finger, Evergreen, Colorado, for
Plaintiffs-Appellants

Philip J. Weiser, Attorney General, Grant T. Sullivan, Assistant Solicitor
General, LeeAnn Morrill, First Assistant Attorney General, Daniel Jozwiak,
Fellow Assistant Attorney General, Denver, Colorado, for Defendant-Appellee
*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    Gary Winston, John Peckham, Matthew Aldaz, William

 Stevenson, and Dean Carbajal (collectively, Plaintiffs) appeal the

 trial court’s dismissal of their class action suit against Governor

 Jared Polis. Plaintiffs are (or were) confined1 in Colorado

 Department of Corrections (CDOC) facilities, and their amended

 complaint alleges that the Governor has failed to protect them from

 the threat of COVID-19, thereby violating article II, section 20 of the

 Colorado Constitution. On appeal, Plaintiffs argue that the trial

 court erred by concluding that (1) the Governor is not a proper

 defendant to their claim; (2) the separation of powers doctrine

 deprived the court of jurisdiction to order injunctive or declarative

 relief; and (3) they were not entitled to mandamus relief under

 C.R.C.P. 106(a)(2).

¶2    We conclude that, under Raven v. Polis, 2021 CO 8, ¶ 1, the

 Governor is a proper defendant in this case. Further, we conclude

 that the separation of powers doctrine does not deprive the trial

 court of jurisdiction to adjudicate Plaintiffs’ constitutional claim.




 1The briefs assert that Gary Winston was released on parole before
 Plaintiffs filed their opening appellate brief.

                                    1
 Accordingly, we reverse and remand to the trial court for further

 proceedings.

                           I.   Background

¶3    Plaintiffs assert that their medical vulnerabilities place them at

 high risk of death or serious illness from COVID-19. They also

 allege that the current conditions in Colorado prisons are

 unconstitutional due to the excessive risk of harm posed by COVID-

 19. In particular, they claim that Colorado prisons cannot provide

 “the necessary physical distancing and hygiene required to mitigate

 the risk of [COVID-19] transmission” and lack “adequate medical

 facilities to treat serious COVID-19 cases.”

¶4    In May 2020, Plaintiffs sued the Governor and CDOC

 Executive Director Dean Williams, seeking declaratory relief and an

 injunction requiring them to, among other things, implement

 various health and safety measures and reduce the population in

 CDOC custody. After reaching an agreement with the CDOC to

 alleviate some of the alleged risks, Plaintiffs amended their

 complaint to seek a declaration that the Governor’s “inaction

 violates” the Colorado Constitution and an injunction compelling

 the Governor to reduce the prison population or “[t]ake other


                                   2
 measures to cure the Constitutional violations.” Alternatively,

 Plaintiffs asked the court to issue a writ of mandamus directing the

 Governor “to exercise his powers under . . . [section] 24-33.5-704[,

 C.R.S. 2020,] to correct the unconstitutional conditions and fulfill

 his emergency response duties.” The Governor quickly moved to

 dismiss, arguing that (1) he is an improper defendant because he

 does not manage the day-to-day operations of CDOC facilities; (2)

 the court lacked subject matter jurisdiction to order the Governor to

 exercise his discretionary powers; and (3) mandamus relief is not

 available to compel discretionary actions.

¶5    The trial court agreed with the Governor and dismissed

 Plaintiffs’ claim. Specifically, the trial court ruled that the Governor

 was not a proper party and dismissed under C.R.C.P. 12(b)(5). It

 also ruled that it lacked jurisdiction because, under the separation

 of powers doctrine, it could not order the Governor to release

 prisoners or take any other particular action that lies “within the

 Governor’s sound discretion and exclusive authority.” The trial

 court also ruled that it could not grant Plaintiffs’ request for

 declaratory relief because, unlike other cases where Colorado courts

 have reviewed the constitutionality of executive actions, “[t]he Court


                                    3
 does not have the power to declare the Governor’s alleged failure to

 act unconstitutional.”

               II.   The Governor is a Proper Defendant

¶6    The parties agree that Plaintiffs preserved their argument that

 the Governor is a proper defendant in this case. We review de novo

 a trial court’s dismissal of an action under C.R.C.P. 12(b)(5) for

 failure to state a claim upon which relief can be granted. Butler v.

 Bd. of Cnty. Comm’rs, 2021 COA 32, ¶ 7. We accept all factual

 allegations in the complaint as true and view those allegations in

 the light most favorable to the plaintiff. Id. To survive a motion to

 dismiss, a complaint must plead sufficient facts that, if taken as

 true, suggest plausible grounds to support a claim for relief. Id.;

 see also Warne v. Hall, 2016 CO 50, ¶¶ 9, 24.

¶7    Plaintiffs argue, the Governor now concedes, and we agree that

 the Governor is a proper defendant. In Raven v. Polis — issued five

 weeks after the trial court’s order — the Colorado Supreme Court

 held that the Governor is a proper named defendant in a lawsuit

 challenging the confinement conditions at CDOC facilities. 2021

 CO 8, ¶ 5. Specifically, the Raven court held that, “[b]ecause the

 Governor ‘has final authority to order the executive directors of all


                                    4
 state agencies to commence or cease any action on behalf of the

 state,’” he was a proper named defendant in that case. Id. at ¶¶ 14,

 18 (quoting Sportsmen’s Wildlife Def. Fund v. U.S. Dep’t of Interior,

 949 F. Supp. 1510, 1515 (D. Colo. 1996)).

¶8          The analysis in Raven applies equally here. Plaintiffs

 challenge their conditions of confinement at CDOC facilities — an

 executive agency under the Governor’s control — and thus the

 Governor is a proper defendant for the claim asserted. Id. at ¶ 18.

 Accordingly, we conclude that — not having had the benefit of

 Raven — the trial court erred by holding that the Governor was not

 a proper defendant. Id.

     III.   The Separation of Powers Doctrine Does Not Deprive the Trial
                   Court of Jurisdiction to Hear Plaintiffs’ Claim

                    A.   Preservation and Standard of Review

¶9          The parties agree that Plaintiffs generally preserved their

 constitutional claim against the Governor; however, the Governor

 argues that Plaintiffs did not raise their argument regarding the

 Governor’s alleged failure to prioritize prisoners for vaccine

 eligibility before the trial court. We need not consider this dispute

 because the issue was not raised in the amended complaint and, as



                                         5
  discussed below, the trial court has jurisdiction to consider whether

  the current conditions in the CDOC violate Plaintiffs’ rights under

  the Colorado Constitution even if it cannot direct the Governor to

  implement a particular remedy.

¶ 10   We apply a mixed standard of review to motions to dismiss for

  lack of subject matter jurisdiction. Wal-Mart Stores, Inc. v. United

  Food & Com. Workers Int’l Union, 2016 COA 72, ¶ 6. We review the

  trial court’s factual findings for clear error; they are binding unless

  so clearly erroneous as to find no support in the record. Id. The

  court’s legal conclusions are reviewed de novo, id., including

  questions of law involving the separation of powers doctrine.

  Hickerson v. Vessels, 2014 CO 2, ¶ 10.

                           B.    Applicable Law

¶ 11   “Article III of the Colorado Constitution prevents one branch of

  government from exercising powers that the constitution makes the

  exclusive domain of another branch.” Crowe v. Tull, 126 P.3d 196,

  205 (Colo. 2006). However, “[t]he separation-of-powers doctrine

  ‘does not require a complete division of authority among the three

  branches, [and] the powers exercised by different branches of




                                     6
  government necessarily overlap.’” Id. (quoting Dee Enters. v. Indus.

  Claim Appeals Off., 89 P.3d 430, 433 (Colo. App. 2003)).

¶ 12   Under the separation of powers doctrine, the judiciary cannot

  command Governors to do anything that lies exclusively within

  their sound discretion. See In re Legis. Reapportionment, 150 Colo.

  380, 382, 374 P.2d 66, 67 (1962). As relevant here, the Governor

  has the exclusive power to grant reprieves, commutations, and

  pardons after conviction. People ex rel. Dunbar v. Dist. Ct., 180

  Colo. 107, 111, 502 P.2d 420, 422 (1972).

¶ 13   But “[t]he Colorado Constitution tasks the judicial branch with

  construing the meaning of constitutional language,” Lobato v. State,

  2013 CO 30, ¶ 17, and Colorado courts can determine whether the

  Governor violated a plaintiff’s constitutional rights and order the

  Governor to comply with the Constitution. See, e.g., Ritchie v. Polis,

  2020 CO 69, ¶ 1 (holding that the Colorado Disaster Emergency Act

  (CDEA), §§ 24-33.5-701 to -716, C.R.S. 2020, does not authorize

  the Governor to suspend a constitutional requirement). Similarly,

  in Goebel v. Colorado Department of Institutions, 764 P.2d 785, 800

  (Colo. 1988), the Colorado Supreme Court held that the trial-court-

  ordered implementation of a remedial plan to address the needs of


                                    7
  mental health patients under the state’s care would not violate the

  constitutional mandate of separation of powers where “the court

  would simply be interpreting the [law], determining the

  requirements of that [law], and directing the defendants to spend

  the funds appropriated by the legislature in accordance with those

  requirements.” See also United Presbyterian Ass’n v. Bd. of Cnty.

  Comm’rs, 167 Colo. 485, 494, 448 P.2d 967, 971 (1968) (The

  “judiciary is the final authority in the construction of the

  constitution and the laws.”).

¶ 14   Article II, section 20 of the Colorado Constitution states that

  “[e]xcessive bail shall not be required, nor excessive fines imposed,

  nor cruel and unusual punishments inflicted.” This language is

  identical to the Eighth Amendment of the United States

  Constitution, and Colorado courts treat their prohibitions as the

  same. See People v. Gaskins, 825 P.2d 30, 31 n.1 (Colo. 1992)

  (assuming that the cruel and unusual punishment prohibitions in

  the Colorado and United States Constitutions are the same),

  abrogated on other grounds by Wells-Yates v. People, 2019 CO 90M,

  ¶ 10 (recognizing that article II, section 20 of the Colorado

  Constitution is identical to the Eighth Amendment and noting that,


                                     8
  in the context of sentence proportionality challenges, Colorado has

  “generally embraced the [United States] Supreme Court’s

  approach”).

¶ 15   In Estelle v. Gamble, 429 U.S. 97, 104 (1976), the United

  States Supreme Court established that deliberate indifference to

  serious medical needs of prisoners is proscribed by the Eighth

  Amendment. See also Brown v. Plata, 563 U.S. 493, 511 (2011) (“A

  prison that deprives prisoners of basic sustenance, including

  adequate medical care, is incompatible with the concept of human

  dignity and has no place in civilized society.”). “If government fails

  to fulfill this obligation, the courts have a responsibility to remedy

  the resulting Eighth Amendment violation.” Id.

¶ 16   A medical need is serious if it has been diagnosed by a

  physician as mandating treatment or is so obvious that even a lay

  person would easily recognize the necessity of treatment. Ramos v.

  Lamm, 639 F.2d 559, 575 (10th Cir. 1980). Deliberate indifference

  to serious medical needs is shown when, among other criteria,

  prison officials have prevented an inmate from receiving

  recommended treatment. Id.; see also Verdecia v. Adams, 327 F.3d

  1171, 1175-76 (10th Cir. 2003) (“Deliberate indifference requires


                                     9
  that the defendant’s conduct is ‘in disregard of a known or obvious

  risk that was so great as to make it highly probable that harm

  would follow,’ or that the conduct ‘disregards a known or obvious

  risk that is very likely to result in the violation of a prisoner’s

  constitutional rights.’” (quoting Berry v. City of Muskogee, 900 F.2d

  1489, 1496 (10th Cir. 1990))). In class action suits, deliberate

  indifference to inmates’ health needs may be shown “by proving

  there are such systemic and gross deficiencies in staffing, facilities,

  equipment, or procedures that the inmate population is effectively

  denied access to adequate medical care.” Ramos, 639 F.2d at 575.

                                C.   Analysis

¶ 17   In granting the Governor’s motion to dismiss, the trial court

  ruled that it could not force him to reduce the prison population

  across CDOC facilities because he holds the exclusive power to

  grant reprieves, commutations, and pardons after conviction.

  Similarly, the trial court also held that it could not direct the

  Governor to release prisoners under the CDEA or section 17-22.5-

  403(4), C.R.S. 2020 — which allows him to grant parole to certain

  inmates if “extraordinary mitigating circumstances exist and such

  inmate’s release from institutional custody is compatible with the


                                      10
  safety and welfare of society” — because deciding whether to issue

  executive orders in response to a public health emergency or to

  grant parole to certain inmates are decisions that lie within his

  sound discretion. Lastly, the trial court concluded that it could not

  provide any declarative relief to Plaintiffs because it lacked “the

  power to declare the Governor’s alleged failure to act

  unconstitutional.”

¶ 18   We agree with the trial court that, under the separation of

  powers doctrine, the judiciary cannot order the Governor to grant

  reprieves, commutations, or pardons. See McClure v. Dist. Ct., 187

  Colo. 359, 361, 532 P.2d 340, 341 (1975). However, we disagree

  with the trial court’s conclusion that it cannot provide declaratory

  relief without violating the separation of powers doctrine. The

  judiciary retains jurisdiction to evaluate the constitutionality of

  executive conduct — including actions taken under the CDEA,

  Ritchie, ¶ 1 — and here, Plaintiffs allege a violation of “a

  fundamental constitutional right affecting [their] current conditions

  of confinement.” See, e.g., Richardson v. Hesse, 823 P.2d 150 (Colo.

  1992); Deason v. Kautzky, 786 P.2d 420 (Colo. 1990); see also

  Powell v. McCormack, 395 U.S. 486, 489, 514 (1969) (rejecting the


                                     11
  defendants’ separation of powers argument and holding that federal

  courts had subject matter jurisdiction to determine whether the

  House of Representatives violated the United States Constitution by

  excluding an eligible and duly elected representative from taking his

  seat).

¶ 19   The Governor maintains that, unlike in Ritchie and Goebel, he

  has taken no affirmative action affecting Plaintiffs’ conditions of

  confinement and that the court cannot review the constitutionality

  of his inaction on such discretionary matters. But the Governor

  does not have the discretion to violate the Colorado Constitution,

  and the United States Supreme Court articulated the “deliberate

  indifference” standard specifically to address the harm of

  governmental inaction in the face of known or obvious risks to

  prisoners that are likely to result in a constitutional violation. See

  Brown, 563 U.S. at 510. And though Colorado courts have not

  explicitly recognized the concept of “deliberate indifference” under

  the state constitution, the identical language of article II, section 20

  to the Eighth Amendment justifies recognition of that prohibition.

  See Gaskins, 825 P.2d at 31 n.1.




                                     12
¶ 20   Further, in addition to having the power to declare a

  Governor’s inaction unconstitutional, the court may order the

  Governor to remedy a constitutional violation without violating the

  separation of powers doctrine so long as the Governor retains the

  discretion to determine what particular remedy to implement. See

  Goebel, 764 P.2d at 800; see also Brown, 563 U.S. at 526 (noting

  courts retain broad authority “to fashion practical remedies when

  confronted with complex and intractable constitutional violations”);

  Ramos, 639 F.2d at 586 (“[T]he scope of a district court’s equitable

  powers to remedy constitutional violations is ‘broad’ . . . .” (quoting

  Hutto v. Finney, 437 U.S. 678, 687 n.9 (1978))); Jeffrey A. Love &

  Arpit K. Garg, Presidential Inaction and the Separation of Powers,

  112 Mich. L. Rev. 1195, 1230 (2014) (“The very premise for judicial

  review of executive inaction is that the executive has failed to meet

  the requirements of the Constitution, thereby making it entirely

  proper for the judiciary to intervene. Nevertheless, it might still be

  worrisome for courts to dictate that the executive act in a particular

  way, especially given the complicated resource and enforcement

  decisions they might have to interfere with.”) (footnote omitted);

  Merrick B. Garland, Deregulation and Judicial Review, 98 Harv. L.


                                     13
  Rev. 505, 564-65 (1985) (“To be sure, because the essence of the

  executive function is the exercise of discretion, a court transgresses

  the separation of powers when it dictates that an agency take one

  particular action instead of others within its discretionary

  prerogative. Yet when a court merely orders an agency to act,

  leaving the choice of action to the agency’s discretion, no trespass

  occurs.”) (footnote omitted).

¶ 21   Speculation about a possible remedy is premature because no

  constitutional violation has been found. Cf. Baker v. Carr, 369 U.S.

  186, 198 (1962) (“[I]t is improper now to consider what remedy

  would be most appropriate if appellants prevail at the trial.”). Thus,

  if the court later finds that the current conditions of confinement in

  CDOC facilities violate Plaintiffs’ constitutional rights, it may direct

  the Governor to remedy those conditions.2 Of course, on the

  present and undeveloped record, we cannot surmise whether

  Plaintiffs are entitled to any relief. Many material questions of fact

  remain that preclude a decision on the merits. The trial court



  2The Governor invites us to look at prison vaccination rates to
  conclude this case is moot. The issue can be raised to the trial
  court on remand, but it is not properly before this court.

                                     14
  should not have summarily dismissed Plaintiffs’ suit. This is hardly

  the first time a case has been filed before all the essential facts are

  established. Our court rules contemplate a situation like this

  where courts need to resolve questions of fact before deciding the

  merits of a case. See C.R.C.P. 16, 56(f), 57. Instead of using these

  tools and others, the trial court — invoking separation of powers

  principles — dismissed Plaintiffs’ claims without meaningfully

  scrutinizing whether the government is violating their basic

  liberties. Conditions of confinement suits are complex civil

  litigation, often involving considerable expertise by lawyers and

  experts. Indeed, the federal district court for the District of

  Colorado explained that one such case, Ramos v. Lamm, was

  “exceedingly complicated,” entailed extensive investigation and

  discovery efforts, and resulted in “volumes of evidence [being]

  presented by both sides.” 539 F. Supp. 730, 743-44, 751 (D. Colo.

  1982), remanded, 713 F.2d 546 (10th Cir. 1983).

¶ 22   While it is an executive branch function to decide whether,

  when, and how to exercise emergency powers amidst a public

  health emergency, an emergency “is not a blank check for the

  [executive] when it comes to the rights of the Nation’s citizens.”


                                     15
  Hamdi v. Rumsfeld, 542 U.S. 507, 536 (2004). During an

  emergency, our constitutional system “envisions a role for all three

  branches when individual liberties are at stake.” Id. It remains the

  judicial function to declare unconstitutional that which

  transgresses the rights of individuals in our state.

¶ 23   And though we agree the judiciary may not order the Governor

  to pardon or commute any prisoner, we disagree with the Governor

  that the only relief Plaintiffs seek is prison depopulation. While

  Plaintiffs’ complaint frequently discusses prison depopulation3 as a

  desired outcome, other portions of their complaint contemplate

  more general forms of relief. For example, paragraph 24 of

  Plaintiffs’ amended complaint states that “Medically Vulnerable

  Prisoners must be prioritized for consideration for population

  reduction, and where not feasible, be afforded protective measures

  and safe housing such that their incarceration does not amount to a



  3 Plaintiffs’ use of the term “depopulate” does not necessarily imply
  that the Governor must use his power to grant reprieves,
  commutations, and pardons to achieve proper social distancing.
  Plaintiffs also discuss the need to reduce prison population
  “density,” which suggests they believe the Governor could remedy a
  constitutional violation by finding alternative placements for
  inmates outside of traditional prison facilities.

                                    16
  death sentence.” (Emphasis added.) Further, their prayer for relief

  asked the court to issue an injunction requiring the Governor to

  “[r]educe the prison population across CDOC facilities” or “[t]ake

  other measures to cure the Constitutional violations.” (Emphasis

  added.) Plaintiffs also requested that the court issue “a declaration

  that Defendant Polis’ inaction violates the Colorado Constitution

  Article II, Section 20.” These statements sufficiently requested

  general forms of relief within the trial court’s power to provide. See

  Warne, ¶¶ 1, 9, 24 (a complaint must contain sufficient factual

  matter, accepted as true, to state a claim for relief that is

  “plausible”).

¶ 24   Accordingly, we conclude that the trial court erred by

  prematurely dismissing Plaintiffs’ request for declaratory or

  injunctive relief under C.R.C.P. 12(b)(1), see Ritchie, ¶ 1; Goebel,

  764 P.2d at 800; see also Ramos, 639 F.2d at 586, and remand for

  further proceedings consistent with this opinion.

             IV.   Mandamus Relief under C.R.C.P. 106(a)(2)

¶ 25   As an alternative to their request for injunctive and declarative

  relief, Plaintiffs also requested that the court issue a writ of

  mandamus ordering the Governor to exercise his powers under


                                     17
  section 24-33.5-704 “to correct the unconstitutional conditions and

  fulfill his emergency response duties.” C.R.C.P. 106(a)(2) provides

  that relief may be obtained “[w]here the relief sought is to compel a

  lower judicial body, governmental body, corporation, board, officer

  or person to perform an act which the law specially enjoins as a

  duty resulting from an office, trust, or station.” The court will grant

  mandamus relief when (1) the plaintiff has a clear right to the relief

  sought; (2) the defendant government agency or official has a clear

  duty to perform the act requested; and (3) no other adequate

  remedy is available to the plaintiff. Rocky Mountain Animal Def. v.

  Colo. Div. of Wildlife, 100 P.3d 508, 517 (Colo. App. 2004); see also

  Gramiger v. Crowley, 660 P.2d 1279, 1281 (Colo. 1983)

  (“[M]andamus will not issue until all forms of alternative relief have

  been exhausted.”).

¶ 26   Because another form of relief may be available to Plaintiffs,

  we need not decide here whether they could be entitled to

  mandamus relief under Rule 106(a)(2). See Robertson v.

  Westminster Mall Co., 43 P.3d 622, 628 (Colo. App. 2001) (asserting

  that this court does not render advisory opinions in cases based on

  “speculative, hypothetical, or contingent set[s] of facts”).


                                     18
                            V.   Conclusion

¶ 27   The trial court’s judgment is reversed, and we remand for

  further proceedings consistent with this opinion.

       JUDGE DUNN and JUDGE GRAHAM concur.




                                   19